UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Exchange Act of 1934 Date of Report (Date of earliest event reported) April 15, 2014 SIMMONS FIRST NATIONAL CORPORATION (Exact name of registrant as specified in its charter) Arkansas 0-6253 71-0407808 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 501 Main Street, Pine Bluff, Arkansas (Address of principal executive offices) (Zip Code) (870) 541-1000 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders (a) The annual shareholders meeting of the Company was held on April 15, 2014.The matters submitted to the security holders for approval included (1) fixing the number of directors at nine (9), (2) the election of nine (9) directors, (3) adoption of a non-binding resolution approving the compensation of the named executive officers of the Company, (4) adoption of the Outside Director Stock Incentive Plan - 2014 and (4) ratification of the Audit and Security Committee’s selection of the accounting firm of BKD, LLP as independent auditors of the Company and its subsidiaries for the year ending December 31, 2014. (b) At the annual meeting, all nine (9) directors were elected by proxies solicited pursuant to Section14 of the Securities Exchange Act of 1934, without any solicitation in opposition thereto. The following table summarizes the required analysis of the voting by security holders at the annual meeting of shareholders held on April 15, 2014: Voting of Shares Action For % Against % Abstain Broker Non-Votes Fix the number of directors at nine (9) 99.9% 0.1% Election of Directors: For % Withhold Authority % Broker Non-Votes David L. Bartlett 99.7% 0.3% William E. Clark, II 99.3% 0.7% Steven A. Cossé 99.3% 0.7% Edward Drilling 99.3% 0.7% Sharon Gaber 98.1% 1.9% Eugene Hunt 98.1% 1.9% George A. Makris, Jr. 99.2% 0.8% Harry L. Ryburn 98.9% 1.1% Robert L. Shoptaw 99.3% 0.7% Action For % Against % Abstain Broker Non-Votes Consider adoption of a non-binding resolution approving the compensation of the named executive officers 88.8% 11.2% Action For % Against % Abstain Broker Non-Votes Consider adoption of the Simmons First National Corporation Outside Director Stock Incentive Plan - 2014 97.5% 2.5% Action For % Against % Abstain Broker Non-Votes Ratify the Audit & Security Committee’s selection of the accounting firm of BKD, LLP as independent auditors of the Company and its subsidiaries for the year ending December 31, 2014 99.2% 0.8% SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SIMMONS FIRST NATIONAL CORPORATION /s/Robert A. Fehlman Date: April 21, 2014 Robert A. Fehlman Senior Executive Vice President, Chief Financial Officer & Treasurer
